Order entered September 28, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00362-CR
                                      No. 05-18-00363-CR
                                      No. 05-18-00364-CR

                                  JOHN F. SEAY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-44837-P, F17-44838-P & F17-44846-P

                                           ORDER
       Before the Court is appellant’s September 26, 2018 pro se motion to dismiss appellant’s

attorney. In his motion, appellant indicates that he desires to dismiss his attorney, Bruce Anton,

and represent himself in his appeals. He requests an abatement so that the trial court may make

the necessary inquiries and advise him about the dangers and disadvantages of self-

representation. We GRANT appellant’s motion.

       We ORDER the trial court to conduct a hearing regarding whether appellant should be

allowed to represent himself on these appeals. In connection with this inquiry, the trial court

shall determine: (1) whether appellant desires to dismiss appointed counsel and represent himself

pro se on appeal; (2) whether appellant’s waiver of appointed counsel is made competently,
voluntarily, knowingly, and intelligently; (3) whether appellant is fully aware of the dangers and

disadvantages of self-representation on appeal, and if not, to inform him of the dangers and

disadvantages of self-representation; (4) whether appellant is capable of representing himself in a

manner that will not harm the interests of himself or the State; and (5) whether appellant’s self-

representation can be accomplished without obstructing the orderly procedure of the Court or

interfering with the fair administration of justice.

       We ORDER the trial court to prepare findings of fact and conclusions of law detailing its

determinations.

       We ORDER the trial court to transmit a record of the proceedings, including its written

findings and recommendations, to this Court within THIRTY DAYS of the date of this order.

       These appeals are ABATED to allow the trial court to comply with the above order. The

appeals shall be reinstated when the findings are received or at such other time as the Court

deems appropriate.




                                                       /s/   LANA MYERS
                                                             JUSTICE




                                                 –2–